Citation Nr: 0611863	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  01-08 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than April 25, 2000, 
for the establishment of service connection of multiple 
sclerosis (MS), to include based on clear and unmistakable 
error (CUE) in a September 1994 rating action. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
September 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa that granted service connection for MS effective from 
April 25, 2000.

In March 2003 the veteran and his wife testified at a Board 
hearing held at the RO.  A transcript (T) of the hearing has 
been associated with the claims file. 

The Board remanded this case to the RO in September 2003 and 
March 2005 for additional development that in part was 
directed to a claim for an earlier effective date for service 
connection of MS based on clear and unmistakable error (CUE) 
in a September 1994 rating decision.  The case was recently 
returned to the Board for appellate consideration.  In 
December 2005, the Board offered the veteran another hearing 
since the Veterans Law Judge who presided at the March 2003 
in this matter had left the Board.  The veteran's response in 
January 2006 was that he did not want an additional hearing, 
and he requested that the Board review his letter of May 3, 
2005 when his appeal was considered.


FINDINGS OF FACT

1.  A Board decision issued on November 13, 1987 denied the 
veteran's claim of entitlement to service connection for MS.

2.  The veteran did not appeal RO rating decision in 
September 1994 that denied entitlement to service connection 
for MS.  

3.  The September 1994 decision represented a valid exercise 
of rating judgment, and was adequately supported by the 
evidence then of record and the applicable law and 
regulations, and was not undebatably erroneous.

4.  The RO rating decision in August 2000 granted service 
connection for MS from April 25, 2000, the date of a VA 
report of contact with the veteran that referred to his claim 
of service connection; there was, however, an earlier pending 
claim for service connection for MS dated February 6, 1998.  


CONCLUSIONS OF LAW

1.  The September 1994 rating decision that denied 
entitlement to service connection for MS did not constitute 
CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 
(2005).

2.  The criteria for an effective date of February 6, 1998, 
for service connection for MS have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.151, 3.160, 
3.400 (q)(ii), (r) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran's claims on issues in the 
current appeal.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  A claimant is also to be informed to submit 
any evidence in his/her possession that is pertinent to the 
claim.  See 38 C.F.R. § 3.159 (2005).

Given the nature of a claim to revise on the basis of CUE an 
earlier RO decision that denied service connection for MS, VA 
has no further duty to notify the appellant of the evidence 
required to substantiate his aspect of the appeal or to 
assist him in developing evidence since the evaluation of a 
CUE claim is based upon the record as it was constituted at 
the time of the decision as to which revision is sought.  See 
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) 
holding, in order to constitute CUE, the alleged error must 
have been outcome determinative and the error must have been 
based upon the evidence of record at the time of the original 
decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); Juarez v. Principi, 16 Vet. App. 518, 520-521 
(2002); Parker v. Principi, 15 Vet. App. 407, 412 (2002).  
Furthermore, the RO did provide a VCAA notice letter in April 
2005 directed to the CUE determination and discussed the 
matter in a November 2005 supplemental statement of the case.  
As such, the Board finds that the correspondence VA issued 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
timing deficiency with regard to the CUE notice was cured 
through the March 2005 Board remand.  The veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim as reflected in his hearing 
presentation and written argument by and on behalf of the 
veteran.  

Furthermore, in the decision below, the Board has granted the 
veteran's claim for an earlier effective date for service 
connection for MS expressly sought in argument presented to 
the Board, and therefore the benefit sought on appeal has 
been granted.  Accordingly, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted. Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In essence, the 
extant law and regulations regarding the effective date for 
service connection controls the appellant's situation and the 
argument rests on information already on file.  See 
generally, Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Kane v. 
Principi, 17 Vet. App. 103 (2003) (extending nonapplication 
to regulatory interpretation questions).  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In summary, the Board finds 
that VA's duty to assist the veteran has been satisfied and 
the Board will turn to a discussion of the issue on the 
merits.  The RO will address any notice defect with respect 
to the initial rating element for the period prior to April 
25, 2000 when effectuating the award of an earlier effective 
date for service connection.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  


Analysis

In summary, the RO granted service connection for MS from 
April 25 2000, the date it received the veteran's application 
to reopen the claim which had been considered and denied 
several times previously including in a November 1987 Board 
decision.  The claim for an earlier effective date is 
grounded in part on the argument that the RO committed CUE in 
a September 1994 rating decision that denied the claim for 
MS.  

The representative's alternative argument, advanced in March 
2006, asserts that the RO decision in March 1998 that 
adjudicated the claim of service connection for optic 
neuritis overlooked an informal claim for service connection 
for MS.  The veteran does not challenge a November 1987 Board 
decision or RO decisions in April 1988 and March 1994 in this 
matter in seeking an earlier effective date for service 
connection of MS.  

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2005), taken 
together, rating actions are final and binding in the absence 
of CUE.  A decision, which constitutes a reversal of a prior 
decision on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). 

The specific elements of a CUE claim are set forth in Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) as a three-pronged test 
for purposes of determining whether such error is present in 
a prior determination.  For purposes of determining whether 
CUE is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See also Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992),

However, a claim that the evidence was not properly weighed 
or evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  For example, changed 
diagnosis, failure to fulfill the duty to assist and a 
disagreement as to how the facts were weighed or evaluated 
are not examples of CUE.  Nor does CUE include the otherwise 
correct application of a statute or regulation where, 
subsequent to the RO decision, there has been a change in the 
interpretation of the statute or regulation.  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Eddy v. Brown, 9 Vet. App. 
52, 57 (1996), Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993).  
See, also, Luallen v. Brown, 8 Vet. App. 92 (1995); see also 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Thus, the veteran's assertion, clearly stated in his May 2005 
correspondence, that a failure to fulfill the duty to assist 
in connection with the claims decided in September 1994 
constituted CUE, cannot be a valid basis for a CUE claim upon 
which he seeks to establish an earlier effect date for 
service connection.  In any event, the Board observes that 
the rationale for the September 1994 rating had ample support 
in the record.  The private medical report the veteran 
submitted from March 1974 simply referred to possible optic 
neuritis and diplopia without any reference to MS or 
connecting the two disorders to MS.  An earlier statement 
from a private physician to the veteran in January 1987 noted 
eye treatment records did not show "neurological changes" 
or other indicators to rule in MS.  

The rating board in September 1994 also had a VA hospital 
report from 1988 that noted a history of multiple sclerosis 
to 1975 which did not have validation in clinical reports on 
file.  So the record was essentially no different than it 
existed when the Board denied service connection for MS in 
November 1987.  The Board noted the record did not contain 
evidence of a neurological disorder, specifically MS, during 
military service or within the applicable period for 
presumptive service connection.  In addition, the Board notes 
the representative's argument in March 2005 that it was CUE 
not to recognize the 1974 report as evidence of treatment for 
MS during the seven year presumptive period is simply 
disagreement with how the evidence was weighed and evaluated.  
Furthermore, the representative's association of optic 
neuritis as a symptom of the veteran's MS was apparently not 
undebatable at the time in question given the state of the 
record available to the rating board which included competent 
medical evidence.  

However, the Board believes that the alternative theory, 
noted above, supports a favorable determination that an 
effective date of February 6, 1998, is warranted for service 
connection for MS.  The applicable regulations provide that a 
"Claim-Application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1 (p).  

A "Reopened claim" means, pertinently, any application for 
a benefit received after final disallowance of an earlier 
claim, such as the previous determinations in the claim for 
service connection of MS.  38 C.F.R. § 3.160(e).  An 
application to reopen may be based on an informal claim, 
which is defined as any communication or action indicating an 
intent to apply for one or more VA administered benefit from 
a claimant, his or her duly authorized representative that 
identifies the benefit sought. Upon receipt of an informal 
claim, if a formal claim has been filed that meets the 
requirements of Sec. 3.151, an informal request for reopening 
will be accepted as a claim.  38 C.F.R. § 3.155.  Thus the 
specific claim in the form prescribed by the  Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA may be filed in connection 
with an earlier claim.  38 C.F.R. § 3.151(a).  A "Pending 
claim" means an application, formal or informal, which has 
not been finally adjudicated.  38 C.F.R. § 3.160(c).

The RO rating decision in March 1998 shows that it accepted 
the correspondence received on February 6, 1998 as an 
"Attempt to reopen claim" but optic neuritis, unlike the 
claim for MS, had not previously been adjudicated.  The 
correspondence included a physician's statement of February 
1, 1998 that a treatment record from March 1974 seemed to 
substantiate a previous episode of optic neuritis.  There was 
also a letter dated December 8, 1997 from the accredited 
representative that in part discussed the submission of 
medical evidence to support the claim of service connection 
for MS during the presumptive period.  It was stated in the 
March 1998 rating decision that optic neuritis was not 
diagnosed in 1983 and considered to be a symptom of MS at 
that time.  The RO denied service connection for optic 
neuritis on the basis that the evidence did not show the 
onset in military service, although the rating board noted 
the previously mentioned medical statement that supported 
optic neuritis about three years after military service.  

The Board believes that viewed liberally, the December 1997 
correspondence from the representative meets the criteria for 
an informal "request" to reopen the claim of service 
connection for MS and that no further correspondence was 
necessary.  Furthermore, the medical statement that supported 
an episode of optic neuritis in 1974 would have significance 
in the context of the December 1997 letter.  For example, the 
narrative discussion of the evidence in the March 1998 rating 
decision noted optic neuritis was associated with the 
veteran's MS and the recently submitted medical statement 
supported optic neuritis in 1974, which was during the seven 
year presumptive period for MS.  As the representative has 
correctly noted, the applicable case law interprets the 
regulations as imposing upon VA the obligation to 
sympathetically read all filings to determine all potentially 
raised claims and to develop a claim to its optimum.  See, 
e.g., Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Thus, 
the Board concludes that an informal pending claim for 
service connection of MS existed from February 6, 1998 and 
that service connection should be established from that date 
with compensation would be properly paid from the following 
month.  In fact it appears the rating board implicitly found 
the MS claim potentially raised through its discussion of the 
evidence.  38 U.S.C.A. §§ 5110, 5111(a)(d); 38 C.F.R. 
§§ 3.157(b)(2), 3.160 and 3.400; Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Buckley v. West, 12 Vet. App. 76, 82-83 
(1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  

The Board does not intend to infer any opinion regarding the 
initial rating for MS prior to April 25, 2000.  That issue as 
discussed previously will be addressed at the RO following 
applicable notice to ensure that the evidence is developed on 
the rating question to take into account the possibility for 
staged ratings.  See Hines v. Principi, 18 Vet. App. 
227(2004); Meeks v. West, 216 F.3d 1363, 1367 (Fed. Cir. 
2000), holding that retroactive rating in claims such as the 
appellant's must be completed on a facts found basis.




ORDER

Entitlement to an effective date of February 6, 1998, for 
service connection of MS is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


